                                         Case 3:20-cv-02897-MMC Document 97 Filed 03/29/21 Page 1 of 15




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7                                                    Case No. 20-cv-02897-MMC

                                  8                                                    ORDER GRANTING DEFENDANTS’
                                         IN RE ALIGN TECHNOLOGY, INC.                  MOTION TO DISMISS; DISMISSING
                                         SECURITIES LITIGATION                         AMENDED COMPLAINT WITH LEAVE
                                  9
                                                                                       TO AMEND; CONTINUING CASE
                                  10                                                   MANAGEMENT CONFERENCE

                                  11

                                  12          Before the Court is defendants Align Technology, Inc. (“Align”), Joseph M. Hogan
Northern District of California
 United States District Court




                                  13   (“Hogan”), John F. Morici (“Morici”), and Julie Tay’s (“Tay”) Motion, filed September 18,
                                  14   2020, “to Dismiss Amended Class Action Complaint.” Lead plaintiff Macomb County
                                  15   Employees’ Retirement System has filed opposition, to which defendants have replied.
                                  16   Having read and considered the papers filed in support of and in opposition to the motion,
                                  17   the Court rules as follows.1
                                  18                                          BACKGROUND
                                  19          In the operative complaint, the Amended Complaint (“AC”), plaintiff alleges Align
                                  20   “is a global medical device company” that designs, manufactures, and markets
                                  21   “Invisalign,” a set of removable, plastic braces used “to treat misaligned teeth,” and
                                  22   “iTero,” a “mandibular scanner” that “allow[s] dentists to take extremely precise digital
                                  23   images of patients’ teeth,” which images are “then immediately sent electronically to Align
                                  24   to manufacture the plastic braces.” (See AC ¶¶ 2, 20.) Plaintiff alleges Hogan, Morici,
                                  25   and Tay are officers of Align. (See id. ¶¶ 21-23.) Plaintiff further alleges that, between
                                  26   April 25, 2019, and July 24, 2019 (“the Class Period”), “[d]efendants repeatedly told
                                  27
                                              1
                                  28              By order filed January 25, 2021, the Court took the matter under submission.
                                            Case 3:20-cv-02897-MMC Document 97 Filed 03/29/21 Page 2 of 15




                                  1    investors . . . that [Align’s] Invisalign sales growth in China remained strong at levels of

                                  2    approximately 70% annual growth as had been achieved in the prior two years,”

                                  3    whereas, according to plaintiff, defendants “knew, or were deliberately reckless in

                                  4    disregarding, that Align’s sales growth in China had materially decreased to a range of

                                  5    20%-30%.” (See id. ¶ 1.) Plaintiff alleges that, on July 24, 2019, Align announced its

                                  6    financial results for the second quarter of 2019 and “revealed” that growth in China,

                                  7    during that period, “had plummeted.” (See id. ¶ 106.)

                                  8            Based on the above allegations, plaintiff asserts the following three Claims for

                                  9    Relief: (1) a claim alleging, as against Align, Hogan, and Morici, violation of § 10(b) of the

                                  10   Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78a et seq., and Rule

                                  11   10b-5 promulgated thereunder (Count I); (2) a claim alleging, as against Morici and Tay,

                                  12   violation of § 20A of the Exchange Act (Count II); and (3) a claim alleging, as against
Northern District of California
 United States District Court




                                  13   Hogan, Morici, and Tay, violation of § 20(a) of the Exchange Act (Count III).

                                  14                                        LEGAL STANDARD

                                  15           Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure “can be

                                  16   based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  17   under a cognizable legal theory.” See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696,

                                  18   699 (9th Cir. 1990). In analyzing a motion to dismiss, a district court must accept as true

                                  19   all material allegations in the complaint and construe them in the light most favorable to

                                  20   the nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986).

                                  21   “To survive a motion to dismiss, a complaint must contain sufficient factual material,

                                  22   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

                                  23   556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “Factual allegations must

                                  24   be enough to raise a right to relief above the speculative level[.]” Twombly, 550 U.S. at

                                  25   555. Courts “are not bound to accept as true a legal conclusion couched as a factual

                                  26   allegation.” See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  27   //

                                  28   //
                                                                                       2
                                            Case 3:20-cv-02897-MMC Document 97 Filed 03/29/21 Page 3 of 15




                                  1                                            DISCUSSION

                                  2    I.      Section 10(b) and Rule 10b-5

                                  3            To plead a claim under § 10(b) and Rule 10b-5, a plaintiff must allege “(1) a

                                  4    material misrepresentation (or omission); (2) scienter, i.e., a wrongful state of mind; (3) a

                                  5    connection with the purchase or sale of a security; (4) reliance . . . ; (5) economic loss;

                                  6    and (5) ‘loss causation,’ i.e., a causal connection between the material misrepresentation

                                  7    and the loss.” See Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 341-42 (2005)

                                  8    (emphases omitted) (internal citations omitted). Claims brought under § 10(b) and Rule

                                  9    10b-5 must also meet the particularity requirements of Rule 9(b) of the Federal Rules of

                                  10   Civil Procedure, see Fed. R. Civ. P. 9(b) (“In alleging fraud . . . , a party must state with

                                  11   particularity the circumstances constituting fraud.”); Semegen v. Weidner, 780 F.2d 727,

                                  12   731 (9th Cir. 1985) (applying Rule 9(b) to claim made under § 10(b) and Rule 10b-5),
Northern District of California
 United States District Court




                                  13   and, in addition to alleging the “time, place and nature of the alleged fraudulent activities,”

                                  14   must “plead evidentiary facts” sufficient to establish any allegedly false statement “was

                                  15   untrue or misleading when made,” see Fecht v. Price Co., 70 F.3d 1078, 1082 (9th Cir.

                                  16   1995) (emphasis omitted) (internal quotations and citations omitted).

                                  17           Further, such plaintiff must meet the heightened pleading requirements of the

                                  18   Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u-4, which

                                  19   requires the plaintiff to “specify each statement alleged to have been misleading [and] the

                                  20   reason or reasons why the statement is misleading.” See 15 U.S.C. § 78u-4(b)(1).

                                  21   Additionally, to the extent an allegation is based on information and belief, the plaintiff

                                  22   must allege “with particularity all facts on which that belief is formed,” see id., and, in so

                                  23   doing, must “reveal the sources of [its] information,” see In re Daou Sys., Inc., 411 F.3d

                                  24   1006, 1015 (9th Cir. 2005) (internal quotation and citation omitted).

                                  25           In the instant action, plaintiff alleges that various statements made during the

                                  26   Class Period by Hogan and Morici on a conference call and at a number of “healthcare

                                  27   industry conferences hosted by the research divisions of various financial institutions”

                                  28   (see AC ¶ 94), as well as a statement in Align’s Form 10-Q filed with the Securities
                                                                                      3
                                         Case 3:20-cv-02897-MMC Document 97 Filed 03/29/21 Page 4 of 15




                                  1    Exchange Commission (“SEC”) on May 2, 2019, were “false and misleading” (see id.

                                  2    ¶ 84). As set forth below, the Court finds plaintiff has failed to plead facts sufficient to

                                  3    support those allegations.2

                                  4           A.      Statements of Corporate Puffery and Optimism
                                  5           Defendants contend “[n]early all of the challenged statements are quintessential

                                  6    inactionable statements of corporate optimism.” (See Mot. at 8:7-8.)

                                  7           “Statements of mere corporate puffery, ‘vague statements of optimism like “good,”

                                  8    “well-regarded,” or other feel good monikers,’ are not actionable because ‘professional

                                  9    investors, and most amateur investors as well, know how to devalue the optimism of

                                  10   corporate executives.’” Police Ret. Sys. of St. Louis v. Intuitive Surgical, Inc., 759 F.3d

                                  11   1051, 1060 (9th Cir. 2014) (quoting In re Cutera Sec. Litig., 610 F.3d 1103, 1111 (9th Cir.

                                  12   2010)).
Northern District of California
 United States District Court




                                  13          “The distinguishing characteristics of puffery are vague, highly subjective claims as

                                  14   opposed to specific, detailed factual assertions.” City of Sunrise Firefighters’ Pension

                                  15   Fund v. Oracle Corp., No. 18-cv-04844-BLF, 2019 WL 6877195, at *9 (N.D. Cal. Dec. 17,

                                  16   2019) (citation omitted). Consequently, courts have characterized as non-actionable

                                  17   puffery such statements as “[w]e’re doing well and I think we have a great future,”

                                  18   “[e]verything is clicking [for the 1990s],” “[n]ew products are coming in a wave, not in a

                                  19   trickle,” and “[o]ld products are doing very well.” See In re Syntex Corp. Sec. Litig., 855

                                  20   F. Supp. 1086, 1095 (N.D. Cal. 1994) (alterations in original); see also, e.g., Police Ret.

                                  21   Sys. of St. Louis, 759 F.3d at 1060 (affirming dismissal of complaint where defendant

                                  22   “communicated optimism” by stating that “the opportunity for system placement at

                                  23   hospitals ‘is still very, very large’” and “there is potential for growth in the . . . market [for

                                  24   defendant’s product]”; finding statements constituted “non-actionable puffing” (internal

                                  25
                                              2
                                  26            Based on this finding, the Court does not address herein whether plaintiff has
                                       sufficiently alleged facts that raise a “strong inference” that defendants acted with
                                  27   scienter, i.e., were “deliberately reckless” or engaged in “conscious misconduct.” See
                                       DSAM Glob. Value Fund v. Altris Software, Inc., 288 F.3d 385, 388-89 (9th Cir. 2002)
                                  28   (internal citations omitted).

                                                                                        4
                                         Case 3:20-cv-02897-MMC Document 97 Filed 03/29/21 Page 5 of 15




                                  1    quotation and citation omitted)); City of Sunrise Firefighters’ Pension Fund, 2019 WL

                                  2    6877195, at *9 (dismissing complaint where claims based on “non-actionable” statements

                                  3    such as “[w]e continue to see tremendous growth across our cloud business,” “[c]ustomer

                                  4    adoption of our cloud products and services continues to be very strong,” and “what we

                                  5    have called our on-premise business remains robust”; holding statements “amount to

                                  6    nothing more than puffery” (alterations in original)).

                                  7           Here, the majority of the allegedly false and misleading statements constitute non-

                                  8    actionable puffery.3 First, plaintiff alleges Hogan, during a conference call regarding

                                  9    Align’s earnings results for the first quarter of 2019 and held April 24, 2019 (“April 2019

                                  10   Conference Call”), stated, “[w]e still have a great business in APAC from a growth

                                  11   standpoint overall” and “China is a great growth market for us.” (See AC ¶¶ 86-89.)

                                  12   Similarly, plaintiff alleges, Morici, during a presentation at a Bank of America Merrill
Northern District of California
 United States District Court




                                  13   Lynch Health Care Conference held May 14, 2019 (“May 2019 Bank of America

                                  14   Conference”), stated: “China . . . gets a lot of attention. And rightly so, it’s a huge market

                                  15   opportunity for us.” (See id. ¶ 95 (ellipsis in original) (emphasis omitted).) Next, plaintiff

                                  16   alleges, Morici, during a presentation at a Stifel Dental and Veterinary Conference held

                                  17   May 29, 2019 (“May 2019 Stifel Conference”), stated, “we see tremendous growth in

                                  18   APAC, in China in particular,” “we’re seeing tremendous growth,” “[t]he dynamics in

                                  19   China are really good for us,” and “the appetite for growth and new technology adoption

                                  20   in China has been great for us[,] [a]nd . . . the economics work well for us.” (See id. ¶¶

                                  21   98-101.) Lastly, plaintiff alleges Morici, during a presentation at a Jefferies Healthcare

                                  22   Conference held June 5, 2019 (“June 2019 Jefferies Conference”), stated, with respect to

                                  23   China, “[g]reat economics there” and “[i]t’s . . . a market that’s growing significantly for

                                  24   us.” (See id. ¶¶ 103-04.)

                                  25          The above-quoted statements constitute general expressions of optimism using

                                  26   such “subjective or emotive terms,” see In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130,

                                  27
                                              3
                                  28              The remainder, as discussed later herein, have not been shown to be false.

                                                                                      5
                                          Case 3:20-cv-02897-MMC Document 97 Filed 03/29/21 Page 6 of 15




                                  1    1144 (9th Cir. 2017), as “great growth market,” “tremendous growth,” “growth . . . in

                                  2    China has been great,” and “great economics” (see AC ¶¶ 89, 99, 101, 103), all of which

                                  3    are “incapable of objective verification,” see City of Sunrise Firefighters’ Pension Fund,

                                  4    2019 WL 6877195, at *9 (internal quotation and citation omitted); see also Retail

                                  5    Wholesale & Dep’t Store Union Loc. 338 Ret. Fund v. Hewlett-Packard Co., 845 F.3d

                                  6    1268, 1275 (9th Cir. 2017) (holding statement, “to be misleading, . . . must be capable of

                                  7    objective verification”; characterizing “puffing” as “expressing an opinion rather than a

                                  8    knowingly false statement of fact” (internal quotations and citations omitted)).

                                  9              Although statements of optimism “may form a basis for a securities fraud claim

                                  10   when those statements address specific aspects of a company’s operation that the

                                  11   speaker knows to be performing poorly,” see Quality Sys., 865 F.3d at 1143 (internal

                                  12   quotation and citation omitted), here, there is no dispute that, at the time the above-
Northern District of California
 United States District Court




                                  13   referenced statements were made, Align’s business in China was growing. See City of

                                  14   Sunrise Firefighters’ Pension Fund, 2019 WL 6877195, at *9 (holding defendant’s

                                  15   statement that “[w]e continue to see tremendous growth across our cloud business”

                                  16   constituted non-actionable puffery where “the fact that [defendant’s] Cloud business was

                                  17   growing [was] not in dispute” (internal citation omitted)); see also Wochos v. Tesla, Inc.,

                                  18   985 F.3d 1180, 1196 (9th Cir. 2021) (holding statement that “‘great progress’ was being

                                  19   made on battery production” was not actionable; finding statement “would potentially be

                                  20   an actionable false statement only if . . . [defendant] had been ‘making no progress at

                                  21   all’”).

                                  22             Plaintiff contends the above-quoted statements nonetheless are actionable in light

                                  23   of Tay’s announcement, on March 1, 2019, that “China is our second largest market, and

                                  24   our fastest growing country market with approximately 70 percent annual growth rate.”

                                  25   (See AC ¶ 4 (emphasis omitted).)4 In particular, citing Quality Systems, plaintiff argues

                                  26   the statements here at issue created the “false impression that growth in China”

                                  27
                                                 4
                                  28                 Plaintiff does not contend this statement was false.

                                                                                         6
                                         Case 3:20-cv-02897-MMC Document 97 Filed 03/29/21 Page 7 of 15




                                  1    continued to be “approximately 70%.” (See Opp. at 8:16-17.)

                                  2           Plaintiff’s reliance on Quality Systems is, however, misplaced, as the statements

                                  3    at issue therein, unlike the statements here at issue, “provided a concrete description of

                                  4    the past and present state of the [defendant company’s] [sales] pipeline.” See Quality

                                  5    Sys., 865 F.3d at 1144. In particular, the defendants in Quality Systems “repeatedly

                                  6    reassured investors during the class period that the number and type of prospective sales

                                  7    in the pipeline was unchanged, or even growing, compared to previous quarters.” See id.

                                  8    As listed by the Ninth Circuit, the statements constituting such reassurance included the

                                  9    following: “more than half the large practice market, more than 75% of the midsize

                                  10   practice market is still fair game for new system sales”; “[t]here is nothing drying up and

                                  11   there is nothing slowing down”; “[o]ur pipeline continues to build to record levels”; “[i]t’s

                                  12   very consistent, and there’s nothing out of character in the pipeline that we’re reporting
Northern District of California
 United States District Court




                                  13   today versus what we have seen there the past couple of years”; and “[s]ales cycle has

                                  14   not lengthened for us across the board.” See id. at 1143-44 (noting company’s CEO “did

                                  15   not just say that he believed plenty of opportunities for new system sales existed; he told

                                  16   investors what proportion of the large and mid-sized practice markets he believed were

                                  17   greenfield”).

                                  18          Here, by contrast, the challenged statements did not purport to compare Align’s

                                  19   then-current growth in China with Align’s prior “70 percent annual growth rate,” a

                                  20   percentage that was last reported nearly two months before the start of the Class Period

                                  21   and not referenced again, either by repetition or comparison. (See AC ¶ 4.)

                                  22          Next, pointing to the reactions of Wall Street analysts following Align’s

                                  23   announcement that growth in China had declined to below 30% for the second quarter of

                                  24   2019, plaintiff contends the challenged statements do not constitute puffery because the

                                  25   analysts interpreted those statements to mean growth in China was, when the statements

                                  26   were made, approximately 70%. (See Opp. at 10:15-24.) An analyst’s interpretation of a

                                  27   defendant’s statements, however, “cannot transform corporate optimism into a securities

                                  28   violation” because, “[a]bsent an actionable misstatement, reliance does not come into
                                                                                      7
                                         Case 3:20-cv-02897-MMC Document 97 Filed 03/29/21 Page 8 of 15




                                  1    play.” See Police Ret. Sys. of St. Louis, 759 F.3d at 1060-61 (rejecting plaintiff’s

                                  2    argument that, “because [the statements at issue] were in fact relied on by investors,”

                                  3    said statements did not constitute puffery (emphasis omitted)).

                                  4           Accordingly, the Court finds the above-quoted statements by Hogan and Morici

                                  5    constitute non-actionable corporate optimism, i.e., puffery.

                                  6           B.     False Statements

                                  7           Defendants argue plaintiff has failed to sufficiently plead facts showing the

                                  8    statements at issue were false when made. In considering whether plaintiff has met such

                                  9    burden, the Court addresses, in turn, each of the statements that do not constitute

                                  10   corporate puffery.

                                  11                 1.     April 2019 Conference Call

                                  12          Plaintiff alleges Hogan, during the April 2019 Conference Call, stated “[w]e lead in
Northern District of California
 United States District Court




                                  13   China, Straumann’s5 move with third- or fourth-tier player from a clear aligner standpoint,

                                  14   I don’t see that as dramatic effect on this market now.” (See AC ¶ 88 (emphasis

                                  15   omitted).)6 Plaintiff contends Hogan’s statement was false because, according to plaintiff,

                                  16   Align’s internal “data, both at the time and before the Class Period, indicated that

                                  17   Straumann’s entry into the market coincided with growth in China hitting a wall” (see Opp.

                                  18   at 14:22-24), and because a former Finance Manager at Align, who plaintiff identifies as

                                  19   “FE 5,” allegedly told plaintiff he/she was “included on an email during 4Q2018 where

                                  20   Morici asked Tay about the reason Align missed its internal forecasts in China,” and Tay

                                  21   responded that the miss was due to “more competition” (see AC ¶¶ 75 n.20, 77).

                                  22          Even if Straumann’s entry in the China market coincided with a slowdown in

                                  23
                                              5
                                  24          According to plaintiff, the Straumann Group (“Straumann”) is one of Align’s
                                       competitors. (See AC ¶ 45.)
                                  25          6
                                                 Hogan’s full statement was: “[w]e lead in China, Straumann’s move with third- or
                                  26   fourth-tier player from a clear aligner standpoint, I don’t see that as dramatic effect on this
                                       market now or in the immediate future at all.” (See AC ¶ 88.) Plaintiff, in its Opposition,
                                  27   clarifies it is alleging only the non-forward-looking portion of Hogan’s statement, i.e., “I
                                       don’t see that as dramatic effect on this market now” (see Opp. at 15:6-7 (emphasis in
                                  28   original)), constitutes an actionable false statement.

                                                                                     8
                                         Case 3:20-cv-02897-MMC Document 97 Filed 03/29/21 Page 9 of 15




                                  1    Align’s growth in China, however, plaintiff fails to allege any facts supporting a finding that

                                  2    the alleged slowdown was caused by Straumann’s presence in that market, and thus, the

                                  3    timing of Straumann’s entry does not suffice to show Hogan’s statement was false when

                                  4    made. Next, even assuming FE 5 had sufficient knowledge upon which to base his/her

                                  5    report, see Daou, 411 F.3d at 1015 (holding confidential witnesses may be used to

                                  6    support allegations if those “sources are described with sufficient particularity to support

                                  7    the probability that a person in the position occupied by the source would possess the

                                  8    information alleged and the complaint contains adequate corroborating details” (internal

                                  9    quotations and citation omitted)), Tay’s remark about more competition assertedly was

                                  10   made prior to the month in which Straumann is alleged to have entered the China market

                                  11   (see AC ¶ 45), and thus fails to show Hogan’s statement was false when made.

                                  12                 2.     May 2019 Bank of America Conference
Northern District of California
 United States District Court




                                  13          Plaintiff alleges Morici stated, at the May 2019 Bank of America Conference, “I

                                  14   should mention though that we’ve seen competition, whether it’s in China or U.S. or other

                                  15   places, we’ve been competing against many of these companies that I mentioned for a

                                  16   number of years and still been able to grow as we have.” (See AC ¶ 97.) Plaintiff

                                  17   contends Morici’s statement was false because, in making that statement, he

                                  18   “represented that competition was not materially affecting Align’s growth.” (See id.)

                                  19   Morici did not, however, purport to claim Align’s competitors had no material effect on

                                  20   Align’s growth, and, indeed, before he made the above-cited statement, Align had been

                                  21   reporting declining growth in China. (See id. ¶ 43.) Thus, plaintiff has failed to show

                                  22   Morici’s statement was false when made. See Wochos, 985 F.3d at 1193 (rejecting

                                  23   plaintiff’s interpretation of defendant’s allegedly false and misleading statement where

                                  24   interpretation unsupported by statement itself; noting plaintiffs had essentially “rewrit[ten]”

                                  25   defendant’s statement).

                                  26                 3.     Form 10-Q Filed May 2, 2019

                                  27          Plaintiff alleges Align, in its Form 10-Q filed with the SEC on May 2, 2019, stated

                                  28   “[d]emand for our products may not increase as rapidly as we anticipate due to a variety
                                                                                     9
                                        Case 3:20-cv-02897-MMC Document 97 Filed 03/29/21 Page 10 of 15




                                  1    of factors including a weakness in general economic conditions.” (See AC ¶ 90.) Plaintiff

                                  2    contends the statement was false because, according to plaintiff, the risk of lower

                                  3    demand for Align’s products in China had already materialized by the time the statement

                                  4    was made. (See id.) In other words, plaintiff is not contending defendants’ cautionary

                                  5    statement was itself false but, rather, that it was misleading by reason of information it

                                  6    omitted, a theory the Court addresses later herein.

                                  7                    4.    May 2019 Stifel Conference
                                  8           Plaintiff alleges Morici stated, at the May 2019 Stifel Conference:

                                  9           The dynamics in China are really good for us. It is higher ASP.7 They start
                                              with a higher list price. They have very complicated cases, comprehensive
                                  10          cases, and we’ve invested from a treatment planning to be in country,
                                              speak the same language, reduce the cycle time between having iTero in
                                  11          China. We introduced that in second quarter of last year. We went from
                                              almost no cases sent digitally to almost 50% of the cases sent digitally
                                  12          within China. So the appetite for growth and new technology adoption in
Northern District of California
 United States District Court




                                              China has been great for us. And as you mentioned, the economics work
                                  13          well for us.
                                  14   (See AC ¶ 101.) Plaintiff contends Morici’s statement was false because, according to

                                  15   plaintiff, at the time the statement was made, (1) growth in China had declined to less

                                  16   than 30% and (2) the time between when a scan was completed using iTero and when a

                                  17   subsequent sale was made “significantly exceeded the typical two week period” (see id.),

                                  18   which metric indicated “growth in China had slowed dramatically” (see id. ¶ 72).

                                  19          As discussed above, Morici’s above-quoted statement constitutes, in part, non-

                                  20   actionable puffery, namely, his statements that “[t]he dynamics in China are really good

                                  21   for us” and “the appetite for growth and new technology adoption in China has been great

                                  22   for us[,] [a]nd . . . the economics work well for us.” As to the remaining portions, plaintiff

                                  23   has failed to allege any facts, let alone sufficient facts, showing those portions were false

                                  24   when made. Specifically, none of the allegations in the AC purport to challenge Morici’s

                                  25   characterization of the aspects of the China market that he actually discussed, namely,

                                  26   ASP, list price, the “complicated” and “comprehensive” nature of cases, Align’s

                                  27
                                              7
                                  28              “ASP” is an acronym for average sale price. (See AC ¶ 37.)

                                                                                     10
                                        Case 3:20-cv-02897-MMC Document 97 Filed 03/29/21 Page 11 of 15




                                  1    investment in that market, the “cycle time” for a given case, and the percentage of cases

                                  2    that use iTero scans. (See AC ¶ 101.)

                                  3                  5.     June 2019 Jefferies Conference

                                  4           Plaintiff alleges Morici, at the June 2019 Jefferies Conference, stated, with respect

                                  5    to China, “[g]reat economics there from the standpoint that massive population, growing

                                  6    middle class, we have higher list prices, higher ASPs in China, very complicated cases, a

                                  7    lot of orthodontists that we sell to, selling more and more to hospitals.” (See AC ¶ 103.)

                                  8    As discussed above, one part of Morici’s statement, specifically, “[g]reat economics

                                  9    there,” constitutes non-actionable puffery. As to the remaining portions, plaintiff has

                                  10   failed to allege any facts showing falsity. In particular, as noted earlier, there are no

                                  11   allegations in the AC that purport to challenge Morici’s characterization of the aspects of

                                  12   the China market he discussed, specifically, list price, ASP, the “complicated” nature of
Northern District of California
 United States District Court




                                  13   cases, sales to orthodontists, and sales to hospitals. (See id.)

                                  14                 6.     June 2019 Goldman Sachs Conference
                                  15          Plaintiff alleges Morici, during a presentation at a Goldman Sachs Global

                                  16   Healthcare Conference held June 11, 2019 (“June 2019 Goldman Sachs Conference”),

                                  17   made the following false and misleading statement: “China follows a similar practice as in

                                  18   the U.S. and so on, where having a scanner and having a scan will lend itself to more

                                  19   Invisalign volume. . . . But China is no different from the standpoint that when you have

                                  20   an iTero and you really include that as part of their digital workflow and ecosystem, that

                                  21   drives higher and higher amount of Invisalign volume.” (See AC ¶ 105 (ellipsis in

                                  22   original).) Plaintiff contends the above statement was false because, at the time the

                                  23   statement was made, “the percentage of scans that resulted in sales [in China] was

                                  24   substantially lower than in the U.S. and . . . the time between a scan and sale had

                                  25   dramatically increased in China.” (See id.)

                                  26          Plaintiff has failed, however, to allege any facts showing the percentage of iTero

                                  27   scans that resulted in sales was, at the time the statement was made, lower in China

                                  28   than in the United States. Moreover, as defendants point out, Morici, in his statement,
                                                                                     11
                                        Case 3:20-cv-02897-MMC Document 97 Filed 03/29/21 Page 12 of 15




                                  1    neither purported to compare those percentages nor to address the amount of time

                                  2    between an iTero scan and subsequent sale. Rather, Morici described how the China

                                  3    market is similar to other markets, including the United States, in that the introduction of

                                  4    iTero leads to increased sales as compared with sales prior to the introduction of iTero.

                                  5    Plaintiff fails to allege any facts to the contrary, and, indeed, Align’s undisputed growth in

                                  6    China during the Class Period appears to be consistent with Morici’s statement.

                                  7                  7.      Conclusion: False Statements
                                  8           Plaintiff has failed to allege facts sufficient to show defendants made a material

                                  9    misrepresentation.

                                  10          C.     Omissions

                                  11          As noted, plaintiff argues defendants, when making the above-referenced

                                  12   challenged statements, “concealed that [Align’s] growth in China had substantially
Northern District of California
 United States District Court




                                  13   declined as of the beginning of the Class Period, and Align was facing a consumer

                                  14   backlash, a tougher consumer environment, and competition that was materially affecting

                                  15   growth in China.” (See Opp. at 15:9-12 (internal quotations and citations omitted).) In

                                  16   that regard, plaintiff contends that defendants, in making those statements, chose to “tout

                                  17   positive facts about China,” which, according to plaintiff, “created a duty to disclose

                                  18   negative facts in order to make the statements not misleading.” (See id. at 15:14-16.)

                                  19          “To be actionable under the securities laws, an omission must be misleading.”

                                  20   See Brody v. Transitional Hosps. Corp., 280 F.3d 997, 1006 (9th Cir. 2002). “[I]n other

                                  21   words it must affirmatively create an impression of a state of affairs that differs in a

                                  22   material way from the one that actually exists.” Id. “Silence, absent a duty to disclose, is

                                  23   not misleading.” Basic, Inc. v. Levinson, 485 U.S. 224, 239 n.17 (1988).

                                  24          Here, defendants contend, plaintiff has failed to show any alleged omission

                                  25   created an impression of a state of affairs that differed from the actual state of affairs. In

                                  26   particular, defendants argue, plaintiff has failed to sufficiently allege there was, as plaintiff

                                  27   asserts, “a ‘substantial[] decline[]’ in growth in China as of April 25, 2019,” the start of the

                                  28   Class Period. (See Mot. at 13:6-8 (quoting AC ¶¶ 89, 95, 99-101, 103-105).) In
                                                                                      12
                                        Case 3:20-cv-02897-MMC Document 97 Filed 03/29/21 Page 13 of 15




                                  1    response, plaintiff contends the alleged omissions are actionable because, after the

                                  2    Class Period, defendants “admitted” growth in China had substantially declined by the

                                  3    beginning of the Class Period due to “consumer backlash” and a “tougher consumer

                                  4    environment.” (See Opp. at 15:21-16:1.)

                                  5           In particular, plaintiff alleges a Wall Street analyst commented, during an earnings

                                  6    call regarding Align’s financial results for the second quarter of 2019, “you guys were at a

                                  7    lot of conferences through mid-June with the message that everything seemed okay,” to

                                  8    which Hogan responded, “I think China was by far was one where—when you got to June

                                  9    and all, it was more difficult than what we had anticipated. . . . It just didn’t materialize.”

                                  10   (See AC ¶¶ 109-10 (ellipsis in original).) Plaintiff contends Hogan, in making that

                                  11   statement, “implicitly admitted” defendants knew growth in China had substantially

                                  12   declined in April and May but believed sales in June would compensate for that decline.
Northern District of California
 United States District Court




                                  13   (See Opp. at 20:16-20.) Plaintiff also alleges Morici, during that same call, stated “we

                                  14   had some slowdown primarily China, in June,” which statement, plaintiff argues, shows

                                  15   Morici, like Hogan, knew about the declining growth in China as early as April 2019. (See

                                  16   AC ¶ 110.) Further, according to plaintiff, Hogan attributed the decline of growth in China

                                  17   to “consumer backlash” and a “tougher consumer environment” in that market. (See id.

                                  18   ¶¶ 107, 112.)

                                  19          As the Ninth Circuit has observed, a plaintiff can establish the falsity of an earlier

                                  20   statement “by means of a later statement by the defendant,” where the later statement is

                                  21   “similar to ‘I knew it all along.’” See Yourish v. Cal. Amplifier, 191 F.3d 983, 996 (9th Cir.

                                  22   1999). Assuming the same ruling would apply equally to an alleged omission, plaintiff’s

                                  23   reliance thereon is, nonetheless, unavailing here, as neither Hogan’s nor Morici’s above-

                                  24   quoted statements can reasonably be said to resemble an “‘I knew it all along’

                                  25   admission.” See id. at 997; see also Lopes v. Fitbit, Inc., No. 18-CV-06665-JST, 2020

                                  26   WL 1465932, at *11 (N.D. Cal. Mar. 23, 2020) (holding, “[a]n after-the-fact statement

                                  27   does not constitute an admission unless it contradicts the substance of an earlier

                                  28   statement and essentially states ‘I knew it all along’” (internal citation omitted)).
                                                                                      13
                                         Case 3:20-cv-02897-MMC Document 97 Filed 03/29/21 Page 14 of 15




                                  1           Specifically, Hogan and Morici stated only that, during the second quarter of 2019,

                                  2    defendants expected sales to materialize in China, and that, sometime in June, during

                                  3    which Align experienced “some slowdown” in sales, defendants learned making those

                                  4    sales in China would be more difficult than they had initially anticipated. Such revelations

                                  5    do not, contrary to plaintiff’s assertion, show Align’s growth in China had fallen to less

                                  6    than 30% by a particular time during that quarter, let alone by the beginning of the Class

                                  7    Period.

                                  8           In sum, plaintiff has failed to plead an actionable omission. See Yourish, 191 F.3d

                                  9    at 997 (finding it “clearly insufficient for plaintiffs to say that [a] later, sobering revelation[]

                                  10   make[s] [an] earlier, cheerier statement a falsehood” (alterations in original) (internal

                                  11   citation omitted)).8

                                  12          D.      Conclusion: Section 10(b) and Rule 10b-5
Northern District of California
 United States District Court




                                  13          In sum, plaintiff has failed to sufficiently allege defendants made an actionable

                                  14   material misrepresentation or omission, and, consequently, has failed to state a claim

                                  15   under § 10(b) or Rule 10b-5.

                                  16   II.    Sections 20(a) and 20A

                                  17          As noted, plaintiff asserts, as against Hogan, Morici, and Tay, a violation of § 20(a)

                                  18   of the Exchange Act, and asserts, as against Morici and Tay, a violation of § 20A of the

                                  19   Exchange Act.

                                  20          Under § 20(a), any person who controls a person liable for violating the Exchange

                                  21   Act is jointly and severally liable for such violation, see 15 U.S.C. § 78t(a); under § 20A,

                                  22   any person who violates the Exchange Act “by purchasing or selling a security while in

                                  23   possession of material, nonpublic information” is subject to liability thereunder, see 15

                                  24   U.S.C. § 78t-1(a). “[T]o prevail on . . . claims for violations of § 20(a) and § 20A,”

                                  25   however, “[a] plaintiff[] must first allege a violation of § 10(b) or Rule 10b-5.” See Lipton

                                  26

                                  27          8
                                                In light of this finding, the Court does not address herein defendants’ argument
                                  28   that Align adequately disclosed growth in China would not remain at 70%.

                                                                                        14
                                        Case 3:20-cv-02897-MMC Document 97 Filed 03/29/21 Page 15 of 15




                                   1   v. Pathogenesis Corp., 284 F.3d 1027, 1035 n.15 (9th Cir. 2002).

                                   2          Here, as discussed above, plaintiff has failed to state a claim under § 10(b) or Rule

                                   3   10b-5, and, consequently, such failure precludes plaintiff from stating a claim under

                                   4   § 20(a) or § 20A.

                                   5                                         CONCLUSION

                                   6          For the reasons set forth above, defendants’ motion to dismiss is hereby

                                   7   GRANTED, and the AC is hereby DISMISSED with leave to amend. Plaintiff’s Second

                                   8   Amended Complaint, if any, shall be filed no later than April 26, 2021.

                                   9          In light of the above, the Case Management Conference is hereby CONTINUED

                                  10   from April 30, 2021, to June 18, 2021. A Joint Case Management Conference Statement

                                  11   shall be filed no later than June 11, 2021.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: March 29, 2021
                                                                                              MAXINE M. CHESNEY
                                  15                                                          United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     15
